ON PETITION FOR REHEARING

                                    UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-2157


ANDREW E. ZUPKO,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA; K. CROSSLEY, Official Capacities - Family
Nurse Practitioner; R. ENGEL, Mr., Individual Capacities/Associate Warden/
Overseer of Medical; M. DICOCCO, Dr., Individual Capacities/Clinical Director; K.
LAYBOURN, Medical Administrator; J. POSEY, Individual Capacities/SHU
Correctional Officer; A. CHATMAN, Individual Capacities/Health Service
Administrator,

                    Defendants - Appellees,

             and

A. ZAYAS, Individual Capacities/Mid Level Practitioner/Now Retired,

                    Defendant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:18-cv-00493-MHL-RCY)


Submitted: January 21, 2022                                 Decided: January 26, 2022


Before MOTZ and HARRIS, Circuit Judges, and KEENAN, Senior Circuit Judge.
Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


Andrew E. Zupko, Appellant Pro Se. Elizabeth Wu, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Andrew E. Zupko appealed the district court’s order denying relief on his complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S. 388 (1971), and the Federal Tort Claims Act (FTCA), 28 U.S.C. §§ 1346(b)(1), 2671-

2680. We previously affirmed the district court’s order on all claims. Zupko v. United

States, 837 F. App’x 236 (4th Cir. 2021).

       Zupko has now filed a petition for rehearing arguing that the district court erred in

dismissing four of his FTCA claims, in which Zupko alleged negligent medical treatment.

The district court found that those four claims were subject to dismissal because Zupko

failed to obtain an expert certification prior to serving Defendants, as required by Virginia

law. See Va. Code § 8.01-20.1. In light of our recent decision in Pledger v. Lynch, 5 F.4th

511 (4th Cir. 2021) (finding that West Virginia law requiring plaintiffs bringing medical

malpractice or negligence claims under FTCA to provide a certificate of merit conflicted

with Federal Rules of Civil Procedure), we grant panel rehearing. We vacate the district

court’s order as to the dismissal of Zupko’s four FTCA claims for failure to obtain expert

certification and remand for further proceedings as to those claims. We affirm as to all

other claims. We deny Zupko’s motion to appoint counsel and deny his request to

reconsider his Bivens claims as untimely. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                              AFFIRMED IN PART, VACATED IN PART,
                                                                 AND REMANDED


                                             3